DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 06/24/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
The following action is in response to the amendment and remarks of 05/31/2022. Claims 1, 3-7, 9, 11-13, 15-16, 18 and 20 have been amended. Claim 14 has been canceled. Claims 1-13 and 15-20 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks pages 7-10), regarding the 35 USC 102 rejection of claims 1-20 as being anticipated by Balan, that Balan fails to teach at least the newly added features of amended independent claims 1, 9 and 18. The Examiner respectfully disagrees.
As shown in the updated rejection below, Balan, when discussing the Mixed Reality Tracking and Input with 6DOF, discusses also measuring the orientation of the user hand and orientation of the user device when accounting for the determination on whether the controller is being held by the hand (pp. 60). This is taken into account when determining whether to fuse the collected data (pp. 67, pp. 69). Balan does disclose capturing the user hand orientation and hand held device orientation and using that information in pose discrepancy and fuse threshold determination (pp. 60, 67, 69). The argument is not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balan (US 2017/0357332, previously presented).

Regarding claim 1, Balan discloses a method of fusing hand pose data with handheld device pose data (¶69-76), the method comprising: 
capturing the hand pose data including a position of a hand and an orientation of the hand within a reference frame using a hand pose sensor (¶69, ¶70: HMD optical sensor tracks user’s hand, ¶63: aligned frame of reference); 
capturing the handheld device pose data including a position of a handheld device and an orientation of the handheld device within the reference frame using a handheld device pose sensor (¶69, ¶72-73: receive acceleration and/or orientation data from IMU of the controller held by user’s hand, ¶46), wherein the handheld device pose sensor is different than the hand pose sensor (¶60: hand and hand pose determined by different sensors than data derived from IMU of controller); 
determining a pose discrepancy between the hand pose data and the handheld device pose data (¶69, ¶72-75), wherein determining the pose discrepancy includes:
determining a position discrepancy between the position of the hand and the position of the handheld device (¶69, ¶72-75: determine discrepancy between relative position of hand based on pose classifier and the relative IMU position); and
determining an orientation discrepancy between the orientation of the hand and the orientation of the handheld device (¶60: orientation discrepancy data from IMU and hand pose sensor), wherein the pose discrepancy is determined based on the position discrepancy and the orientation discrepancy (¶60: based on relative positions, ¶69, ¶72-75); and
performing a fusion operation based on the pose discrepancy (¶63, ¶69, ¶72-76: fusion operation based on pose discrepancy).

Regarding claim 2, Balan discloses the method of claim 1, wherein the position discrepancy is a distance between the position of the hand and the position of the handheld device (¶72: compare vector information, i.e. relative position in reference frame, of hand pose and IMU). 

Regarding claim 3, Balan discloses the method of claim 2, further comprising: 
determining whether the pose discrepancy is greater than or less than a threshold (¶74: compare to determine if there is a lack of correlation, based on a determined confidence level, between the relative positions used determining the pose discrepancy). 

Regarding claim 4, Balan discloses the method of claim 3, wherein if it is determined that the pose discrepancy is greater than the threshold (¶74: confidence level indicates a lack of correlation), performing the fusion operation includes: 
determining that the handheld device is not being held by the hand (¶74: if not do not associate with being held by hand). 

Regarding claim 5, Balan discloses the method of claim 3, wherein if it is determined that the pose discrepancy is less than or equal to the threshold (¶74-75: confidence level indicates sufficient confidence for correlation), performing the fusion operation includes: 
determining that the handheld device is being held by the hand (¶74-75: associate with being held in user hand). 

Regarding claim 6, Balan discloses the method of claim 3, wherein if it is determined that the pose discrepancy is greater than the threshold, performing the fusion operation includes: 
suppressing the hand pose data (¶74: process return to start step 102 to retrieve new hand pose data from HMD); or 
suppressing the handheld device pose data (¶74: process returns to start step 102 to retrieve new IMU data). 

Regarding claim 7, Balan discloses the method of claim 3, wherein if it is determined that the pose discrepancy is less than or equal to the threshold, performing the fusion operation includes: 
using the hand pose data to augment the handheld device pose data (¶76: fuse IMU and HMD data to recover fully 6DOF data); 
using the handheld device pose data to augment the hand pose data (¶76: fuse IMU and HMD data to recover fully 6DOF data); or 
generating combined pose data using the hand pose data and the handheld device pose data (¶76: fuse IMU and HMD data to recover fully 6DOF data). 

Regarding claim 8, Balan discloses the method of claim 1, wherein capturing the hand pose data using the hand pose sensor includes: 
identifying a plurality of keypoints associated with the hand (¶64); and 
determining the position of the hand based on the plurality of keypoints (¶64). 

Regarding claims 9-13 and 15-17, claims 9-13 and 15-17 recite limitations similar to claims 1-5 and 6-8, respectively and are similarly rejected.

Regarding claims 18-20, claims 18-20 recite limitations similar to claims 1-3, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meduna et al.
US 20150247729 A1
System and method for device bearing estimation
Gonzalez-Banos et al.
US 20160098095 A1
Deriving input from six degrees of freedom interfaces
Bucknor et al.
US 20170307891 A1
Electromagnetic tracking with augmented reality systems
Alatise, M.B.; Hancke, G.P. Pose Estimation of a Mobile Robot Based on Fusion of IMU Data and Vision Data Using an Extended Kalman Filter. Sensors 2017, 17, 2164, pages 1-22 https://doi.org/10.3390/s17102164


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179